DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertin (US 6,396,120), hereinafter Bertin.

Regarding claim 1, Bertin (US 6,396,120) (refer to Figure 4A1) teaches a  method for fabricating a semiconductor device, comprising: 
providing a substrate (110, para 29); 
forming a peak portion (where 20 is formed in N-well 44) on the substrate; forming a gate insulating layer (26, descriped as “tip oxide 26” in Col. 3, lines 44-46)  on the substrate and the peak portion; 
forming a gate bottom conductive layer (28, described as “gate polysilicon 28 in Col. 3, lines 51-67) on the gate insulating layer; and forming a first doped region (44 which is N-doped - in Col. 4, lines 1-4) in the substrate and adjacent to one end of the gate insulating layer (26).  

Regarding claim 2, Bertin (refer to Figure 4A1) teaches the method for fabricating the semiconductor device of claim 1, further comprising: 
forming a plurality of first isolation structures (just to the right and left of 36 and 36’) in the substrate, wherein the plurality of first isolation structures define a first active area (channel area between 36 and 36’), and the first doped region (44) is formed in the first active area.  

Regarding claim 3, Bertin (refer to Figure 4A1) teaches the method for fabricating the semiconductor device of claim 2, further comprising: forming a gate top conductive layer (32) on the gate bottom conductive layer (28, described as “gate polysilicon”, see Col. 3, lines 54-60).  

Regarding claim 4, Bertin (refer to Figure 4A1) teaches the method for fabricating the semiconductor device of claim 3, wherein forming the gate top conductive layer on the gate bottom conductive layer comprises: forming a layer of a second conductive material over the gate bottom conductive layer, wherein the second conductive material comprises titanium, nickel, platinum, tantalum, or cobalt; performing a thermal treatment on the semiconductor device; and performing a clean process on the semiconductor device Col. 3, lines 40-65).  

Regarding claim 5, Bertin (refer to Figure 4A1) teaches the method for fabricating the semiconductor device of claim 4, wherein forming a peak portion on the substrate comprises an epitaxial growth process (Col. 5, lines 4-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892